Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 04/19/2022 in which claims 18, 24 and 30 were amended. All the amendments have been thoroughly reviewed and entered.  Claims 1-30 are under examination.

Withdrawn Objection/Rejections
The objection to claims 18 and 24 for reciting improper Markush language, is withdrawn, in view of Applicant’s amendments to claims 18 and 24.
The rejection of claims 18, 24 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 18, 24 and 30, as well as, the examiner’s amendment to claims 18 and 24.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James McParland on 05/04/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 04/19/2022.
The application has been amended as follows:
Please amend claim 18 as follows:
 	Line 4, delete --- (soft tissue sarcoma) ---
	Line 7, delete --- ( ---

Please amend claim 24 as follows:
	Line 4, delete --- (soft tissue sarcoma) ---

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art includes Lippard et al (US 2014/0274988 A1). While Lippard teaches Vitamin E analogs conjugated Pt(IV) complex, the complex of Lippard differs from the claimed compound of Formula I in that it lacks the amide functional group recited in claim 1. Thus, the compound of Formula I as recited in claim 1 is free of the art.
As a result, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613